PER CURIAM.
ON MOTION FOR CLARIFICATION OR REHEARING
We grant the State’s Motion for Clarification or Rehearing, withdraw our previous opinion, and substitute the following opinion in its place.
Appellant’s conviction of attempted second-degree murder with a weapon is reversed. See State v. Montgomery, 39 So.3d 252 (Fla.2010); Lamb v. State, 18 So.3d 734 (Fla. 1st DCA 2009). Contra Williams v. State, 40 So.3d 72 (Fla. 4th DCA 2010). We affirm appellant’s convictions of sexual battery, tampering with evidence, and aggravated battery with great bodily harm and with a weapon.
Affirmed in part, reversed in part, and remanded.
BENTON, C.J., PADOVANO, and CLARK, JJ., concur.